United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2605
                                    ___________

Randy Craig Teinert,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Rachel K. Paulos,                        *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 3, 2009
                                 Filed: August 14, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Randy Teinert appeals from the district court’s1 order dismissing his complaint
for lack of jurisdiction and failure to state a claim. Upon de novo review, see Hastings
v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008), we conclude that dismissal was
proper for the reasons stated by the district court. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                           ___________________________



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.